19-11845-shl          Doc 103     Filed 06/01/20 Entered 06/01/20 15:23:26                       Main Document
                                               Pg 1 of 2
     NEW YORK                                                                                               SHANGHAI
      LONDON                                                                                                 ATLANTA
    SINGAPORE                                                                                               BALTIMORE
   PHILADELPHIA                                FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                   MIAMI
  WASHINGTON, DC                                                                                           BOCA RATON
  SAN FRANCISCO                                                                                            PITTSBURGH
                                           FREDERICK D. (RICK) HYMAN
  SILICON VALLEY                                                                                             NEWARK
                                            DIRECT DIAL: +1 212 692 1063
     SAN DIEGO                                                                                              LAS VEGAS
                                          PERSONAL FAX: +1 212 208 4521
    LOS ANGELES                           E-MAIL: RHyman@duanemorris.com                                   CHERRY HILL
      TAIWAN                                                                                               LAKE TAHOE
      BOSTON                                    www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                   OMAN
      AUSTIN                                                                                         A GCC REPRESENTATIVE OFFICE
                                                                                                          OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                      ALLIANCES IN MEXICO
                                                                                                          AND SRI LANKA




June 1, 2020


Via CM/ECF and E-mail

The Honorable Sean H. Lane
United States Bankruptcy Court
Southern District of New York
One Bowling Green
Courtroom: 701
New York, NY 10004-1408

          Re:        BSG Resources Limited (in administration); Case No.: 19-11845 (SHL)

Dear Judge Lane:

        On May 15, 2020, William Callewaert and Malcolm Cohen, in their capacity as Joint
Administrators and Foreign Representatives (together, the “Joint Administrators”) for the debtor
BSG Resources Limited (in administration) (“BSGR”) filed a Motion for an Order (I) Affirming
Confidentiality Designations and (II) Modifying the Court’s Confidentiality Stipulation [Docket
No. 94] (the “Motion”). Vale S.A. (“Vale”) filed its opposition to the Motion on May 26, 2020
[Docket No. 97] (the “Vale Opposition”), and on May 29, 2020, the Joint Administrators filed
their reply [Docket No. 100] (the “Reply”).

        The Motion concerns confidentiality designations to 73 documents. The documents are
currently subject to a protective order [Docket No. 39] that requires the documents to be submitted
to the Court under seal. See, e.g., Motion of the Joint Administrators for Leave to File Under Seal
Their Appendix of Confidential Documents [Docket No. 95]. The Court held a status conference
on the Motion on May 26, 2020. During that conference, the Court observed that the confidential
documents are voluminous and invited the parties to submit a selection of sample documents for
the Court to consider.

       In their Reply, the Joint Administrators identified the following confidential documents for
the Court’s consideration as examples supporting the relief requested in the Motion:

D UANE M ORRIS LLP
222 DELAWARE AVENUE, SUITE 1600   WILMINGTON, DE 19801-1659                 PHONE: +1 302 657 4900    FAX: +1 302 657 4901
19-11845-shl        Doc 103        Filed 06/01/20 Entered 06/01/20 15:23:26                      Main Document
                                                Pg 2 of 2


June 1, 2020
Page 2


         (i) JA0014831; (ii) JA0005811; (iii) JA0056289; (iv) JA0056847; (v) JA0010140; (vi)
         JA0026135; (vii) JA0013041; and (viii) JA0020409.

Vale has requested that the Court also consider the following confidential documents in connection
with the Vale Opposition:

         (ix) JA0056284; (x) JA0056958; (xi) JA0010142; (xii) JA0010211; (xiii) JA0097155;(xiv)
         JA0102731; (xv) JA0010210; and (xvi) JA0045500.1

Subject to Your Honor’s instruction, the Joint Administrators will provide copies of these
documents to chambers.

        Finally, in accordance with the Court’s instruction at the May 26 status conference, the
parties respectfully request that the Court set a hearing on the Motion at its earliest convenience.
In consultation with counsel for Vale, and for the convenience of the Court, the parties are available
at the following times this week:

                  Tuesday, June 2, 2020: 12:00 p.m. to 3 p.m.;

                  Wednesday, June 3, 2020: 10:00 a.m. 3 p.m.; and

                  Friday, June 5, 2020: 9:00 a.m. to 2:00 p.m.

As always, the Joint Administrators are available at the call of the Court should Your Honor have
any questions or require additional information.



                                                                Very truly yours,

                                                                /s/ Frederick D. Hyman
                                                                Frederick D. (Rick) Hyman




1
  JA0045500 is not included in the list of documents identified in Schedule A to the Motion as currently subject to a
confidentiality designation challenge. However, this document is referenced by the parties in their briefing concerning
a category-type basis for designation of documents as confidential.
